DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 7/10/2020.
3.	This Office Action is made Non-Final.
4.	Claims 18-51, 53-55 are cancelled in a preliminary amendment prior to examination.
5.         Claims 56-57 are new set forth in a preliminary amendment prior to examination.
6.	Claims 1-17, 52, 56-57 are pending.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 9/30/20, 2/4/21, 3/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
8.	The Claims 1-20 are objected to because of the following informalities:  For example, Claim 4 Line 7 recites “….method further comprising further deactivating...;” Claim 5 Line 7 recites “…further comprising further deactivating...” Claim 7 Line 2 recites “…further comprising further receiving…” Claim 8 Line 2 recites “…further comprising further deactivating…” Claim 10 Line 2 recites “…further comprising further deactivating…” 
The phrase further comprising further deactivation or receiving appears to be redundant. It is suggested to remove at least one of the word “further” It is suggested to amend the claims to recite “further comprising receiving or deactivating...” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-17, 52, and 56-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. US 20200403763 hereafter Takeda.

As to Claim 1. (Currently Amended)   Takeda discloses a bandwidth part (BWP) deactivation method implemented by a first device [i.e. User Terminal or UE], wherein the BWP deactivation method comprises [Fig. 2 (Diagram of activation/deactivation of BWPs), Abstract, Section 0037: Radio communication use partial frequency bands (i.e. BWPs); a user terminal performs communication using at least two activated frequency bands and controls activation/deactivation of the plurality of frequency bands. Control of activation and/or deactivation and switching determination of BWPs are made by user]:
[Section 0032: BWPs are configured for the user terminal having capability and one or more BWPs may be active at given time],
	receiving, signaling [i.e. Downlink Control Information-DCI see 0149 that states DCI is DL control signaling] from a second device [i.e. Base Station-BS, Section 0004: In general UE receives DCI from a base station]; and deactivating, a first BWP [i.e. BWP#1] of the plurality of active BWPs based on the signaling [Fig. 2, Sections 0032, 0040, 0042: At least one BWP configured for the user terminal may be deactivated, and one or more BWPs may be active at given time. The DCI include BWP information indicating correspondence between BWP and the DCI.  The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 2. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 1 [Section 0032, 0037: At least one BWP configured for the user terminal may be activated or deactivated. Control of activation and/or deactivation and switching determination of BWPs are made by user],
	    wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] comprises first indication information that, instructs whether to perform BWP deactivation [Section 0040, 0042, 0037: The DCI include BWP information indicating correspondence between BWP and the DCI. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP). Control of activation and/or deactivation and switching determination of BWPs are made by user],

[i.e. DCI] is located when the first indication information instructs to perform the BWP deactivation [Section 0034, 0039, 0042: At least one BWP configured for the user terminal include a control resource region or CORESET, which is to be used as an allocation candidate of a DL control channel (DCI). If BWP #1 is active, the user terminal monitors search space in CORESET #1 in a given cycle and detects DCI for the user terminal. If user terminal detects DCI for BWP in CORESET#1 the user terminal deactivates BWP#1].

As to Claim 3. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 2 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated],
 	wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] further comprises second indication information [Section 0043: DCI for BWP #1 and BWP #2 and, a plurality of pieces of DCI of different BWPs may be able to be detected at the same timing],
	wherein the second indication information indicates a second BWP [i.e. BWP #2; Section 0044: BWP #2 is activated, the user terminal monitors and detects DCI for BWP #2; and receive a PDSCH scheduled in a given time/frequency resource of BWP #2] for data transmission [i.e. PUSCH, see 0140], and wherein before deactivating, the first BWP, the BWP deactivation method further comprises transmitting, data on the second BWP [Section 0029, 0040, 0186: BWP #1 may be activated if transmission/reception of data is not performed, whereas BWP #2 may be activated if transmission/reception of data is performed, specifically, switch from BWP #1 to BWP #2 may be performed if data to be transmitted is generated. Based on BWP information in DCI, the user terminal determine a BWP in which a PUSCH (i.e. data channel) is scheduled using the DCI.  The control section control the activation/deactivation of the plurality of frequency bands, after transmission/reception of data based on downlink control signaling (i.e. DCI) in the activated frequency bands].

As to Claim 4. (Currently Amended)    Takeda discloses the BWP deactivation method according of claim 1 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated],
       wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] comprises first indication information and second indication information, wherein the first indication information indicates that the signaling instructs to perform BWP deactivation [Section 0042, 0043: The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP). DCI for BWP #1 and BWP #2 and, a plurality of pieces of DCI of different BWPs may be able to be detected at the same timing],
wherein the second indication information indicates at least one BWP on which to perform the BWP deactivation, and wherein the BWP deactivation method further comprises further deactivating, the at least one based on the second indication information [Section 0088, 0186: If a default BWP is deactivated, activated BWPs other than the default BWP may be deactivated as well; in this manner, all of the plurality of BWPs configured for the user terminal may be deactivated.  The control section control the activation/deactivation of the plurality of frequency bands, after transmission/reception of data based on downlink control signaling (i.e. DCI) in the activated frequency bands].

As to Claim 5. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 1, further comprising [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated] further deactivating, the first BWP based on a resource location [i.e. resource/CORESET region] occupied by the signaling [Section 0034, 0042: At least one BWP configured for the user terminal include a control resource region, which is to be used as an allocation candidate of a DL control channel (DCI); and the control resource region referred to as a control resource set (CORESET), a control subband (i.e. BWP). The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 6. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 5 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated],
wherein the resource location [i.e. resource/CORESET region] occupied by the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] is either a location of a control resource set in which the signaling is located or a location of a search space in which the signaling is located [Section 0034, 0035: At least one BWP configured for the user terminal include a control resource region, which is to be used as an allocation candidate of a DL control channel (DCI); and the control resource region referred to as a control resource set (CORESET), a control subband (i.e. BWP). The user terminal monitors one or more search spaces in a CORESET, and detects DCI for and the search space include a common DCI],
and wherein the resource location occupied by the signaling has a correspondence with whether to deactivate the first BWP [Section 0039, 0042: If BWP #1 is active, the user terminal monitors search space in CORESET #1 in a given cycle and detects DCI for the user terminal. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 7. (Currently Amended)   Takeda discloses the BWP deactivation method according of claim 5, further comprising [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated] further receiving, the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] at a first resource location [i.e. resource/CORESET region]; and further deactivating, the first BWP when the first resource location corresponds to BWP deactivation [Section 0039, 0042: If BWP #1 is active, the user terminal monitors search space in CORESET #1 in a given cycle and detects DCI for the user terminal. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 8. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 1 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated], 
       further comprising further deactivating, the first BWP based on the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] and a capability of the first device [Section 0032, 0042: BWPs are configured for the user terminal having capability and one or more BWPs may be active at given time. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP].

As to Claim 9. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 8 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated],
 	wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] comprises indication information, that instructs to activate a second BWP [i.e. BWP #2] of the first device [i.e. User Terminal or UE], and wherein the BWP deactivation method further comprises activating, the second BWP based on the indication information [Section 0042: If the user terminal detects DCI for BWP #2 in CORESET #1, the user terminal deactivates BWP #1 and activates BWP #2] 
and deactivating, at least one BWP of the plurality of active BWPs other than the second BWP when a capability of all of the plurality of active BWPs is beyond the capability of the first device [Section 0023, 0088: It is possible that user terminal may not have capability of transmission/reception on the entire BW. If a default BWP is deactivated, activated BWPs other than the default BWP may be deactivated as well; in this manner, all of the plurality of BWPs configured for the user terminal may be deactivated].  

As to Claim 10. (Currently Amended)    Takeda discloses the BWP deactivation method of claim 9, further comprising [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated]:
at least one of an activation time of the plurality of active BWPs, priorities of the plurality of active BWPs, bandwidth values of the plurality of active BWPs, index numbers of the plurality of active BWPs, or frequency spacings between the plurality of active BWPs and the second BWP [Figs. 4-5 (Diagram, control of Activation/Deactivation using Timer for each BWP), Section 0079, 0081, 0040, 0156: At a given time period of the inactivity timer a corresponding BWP is deactivated by the user terminal. An inactivity timer is configured for each activated BWP of plurality of activated BWPs. DCI include BWP information for index of BWP. Further activation/deactivation control of BWPs for at least two activated BWPs is performed using a timer configured using downlink control signaling (DCI)].

As to Claim 11. (Currently Amended)    Takeda discloses the BWP deactivation method of claim 8 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated]:
wherein the capability of the first device [i.e. User Terminal or UE] comprises a maximum quantity of BWPs supported by the first device or a maximum bandwidth supported by the first device [Section 0024, 0032, 0052: User terminals support different bandwidths and have various BW UE capabilities. BWPs are configured for the user terminal having capability and one or more BWPs may be active at given time. Incidentally, a maximum number of BWPs that can be configured for each carrier may be determined in advance for UE].

As to Claim 12. (Currently Amended)    Takeda discloses a bandwidth part (BWP) deactivation method implemented by a second device [i.e. Base Station-BS], wherein the BWP deactivation method comprises [Fig. 2 (Diagram of activation/deactivation of BWPs), Sections 0004, 0042: A user terminal receives downlink control information-DCI from a radio base station. The user terminal detects DCI in CORESET (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)]:
configuring, at least one BWP for a first device; and [Figs. 1A-C (Diagram of Configuration of BWPs), Sections 0024, 0034: The user terminal (i.e. first device) support different bandwidth capabilities including partial frequency bands referred to as partial band or bandwidth part (BWP).  At least one BWP configured for the user terminal and include a control resource region, used as an allocation candidate of a DL control channel (DCI)];
	sending, signaling [i.e. Downlink Control Information-DCI see 0149 that states DCI is DL control signaling] to the first device [i.e. User Terminal or UE], wherein the signaling instructs the first device to deactivate a first BWP [i.e. BWP#1] of a plurality of active BWPs corresponding to the first device [Fig. 2, Sections 0032, 0040, 0042: At least one BWP configured for the user terminal may be deactivated, and one or more BWPs may be active at given time. The DCI include BWP information indicating correspondence between BWP and the DCI.  The user terminal detects DCI in CORESET (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].


As to Claim 13. (Currently Amended)   Takeda discloses the BWP deactivation method of claim 12 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated], wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] comprises first indication information, that instructs whether to perform BWP deactivation [Section 0040, 0042, 0037: The DCI include BWP information indicating correspondence between BWP and the DCI. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP). Control of activation and/or deactivation and switching determination of BWPs are made by user].

As to Claim 14. (Currently Amended) Takeda discloses the method of claim 13, wherein the signaling further comprises second indication information that indicates a second BWP for data transmission [Section 0029, 0040: Whereas BWP #2 may be activated if transmission/reception of data is performed, specifically, switch from BWP #1 to BWP #2 may be performed if data to be transmitted is generated. Based on BWP information in DCI, the user terminal determine a BWP in which a PUSCH (i.e. data channel) is scheduled using the DCI].

As to Claim 15. (Currently Amended) Takeda discloses the BWP deactivation method of claim 12 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated], wherein the signaling [i.e. DCI see 0149 that states DCI is DL control signaling] comprises first indication information and second indication information, wherein the first indication information indicates that the signaling instructs to deactivate BWP [Section 0042, 0043: The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP). DCI for BWP #1 and BWP #2 and, a plurality of pieces of DCI of different BWPs may be able to be detected at the same timing],
	and wherein the second indication information indicates at least one BWP on which to perform the BWP deactivation [Section 0088, 0186: If a default BWP is deactivated, activated BWPs other than the default BWP may be deactivated as well; in this manner, all of the plurality of BWPs configured for the user terminal may be deactivated.  The control section control the activation/deactivation of the plurality of frequency bands, after transmission/reception of data based on downlink control signaling (i.e. DCI) in the activated frequency bands].

As to Claim 16. (Currently Amended) Takeda discloses the BWP deactivation method of claim 12 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated], further comprising further sending, the signaling at a first resource location [i.e. resource/CORESET region], wherein the first resource location is either a location of a control resource set in which the signaling is located or a location of a search space in which the signaling is located [Section 0034, 0035: At least one BWP configured for the user terminal include a control resource region, which is to be used as an allocation candidate of a DL control channel (DCI); and the control resource region referred to as a control resource set (CORESET), a control subband (i.e. BWP). The user terminal monitors one or more search spaces in a CORESET, and detects DCI for and the search space include a common DCI],
[Section 0039, 0042: If BWP #1 is active, the user terminal monitors search space in CORESET #1 in a given cycle and detects DCI for the user terminal. The user terminal detects DCI in CORESET#1 (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 17. (Currently Amended) 	Takeda discloses the BWP deactivation method of claim 12 [Section 0032: At least one BWP configured for the user terminal may be activated or deactivated],  further comprising sending, configuration information to the first device [i.e. user terminal], wherein the configuration information instructs the first device to deactivate at least one BWP of the plurality of active BWPs other than a second BWP [Section 0023, 0088: It is possible that user terminal may not have capability of transmission/reception on the entire BW. If a default BWP is deactivated, activated BWPs other than the default BWP may be deactivated as well; in this manner, all of the plurality of BWPs configured for the user terminal may be deactivated],
   based on at least one type of: an activation time of the plurality of active BWPs, priorities of the plurality of active BWPs, bandwidth values of the plurality of active BWPs, index numbers of the plurality of active BWPs, or frequency spacings between the plurality of active BWPs and the second BWP [Figs. 4-5 (Diagram, control of Activation/Deactivation using Timer for each BWP), Section 0079, 0081, 0040, 0156: At a given time period of the inactivity timer a corresponding BWP is deactivated by the user terminal. An inactivity timer is configured for each activated BWP of plurality of activated BWPs. DCI include BWP information for index of BWP. Further activation/deactivation control of BWPs for at least two activated BWPs is performed using a timer configured using downlink control signaling (DCI)].

As to Claim 52. (Currently Amended)	 Takeda discloses a communications apparatus [i.e. User Terminal or UE], comprising: a processor [Processor-1001]; and a memory [Memory-1002] coupled to the processor and storing instructions that, when executed by the processor, cause the communications apparatus to be configured to [Fig. 11 (Diagram of User Terminal-20), Sections 0199, 0202, 0205: User terminal formed as computer apparatus includes processor-1001 and memory-1002. Software programs to be read on hardware such as the processor and the memory, and by allowing the processor to perform calculations to control communication via the communication apparatus.  The memory is a computer-readable recording medium, and referred to as storage apparatus and can store executable programs for implementing]:
       receive signaling [i.e. Downlink Control Information-DCI see 0149 that states DCI is DL control signaling] from a second device [i.e. Base Station-BS, Section 0004: In general UE receives DCI from a base station], 
	       wherein the communications apparatus is configured to support a plurality of active bandwidth parts (BWPs) [Sections 0024, 0032: The user terminal support different bandwidth capabilities including partial band or bandwidth part (BWP). BWPs are configured for the user terminal having capability and one or more BWPs may be active at given time]; 

[Fig. 2, Sections 0032, 0040, 0042: At least one BWP configured for the user terminal may be deactivated, and one or more BWPs may be active at given time. The DCI include BWP information indicating correspondence between BWP and the DCI.  The user terminal detects DCI in CORESET (control resource set), and the user terminal deactivates BWP #1 (i.e. first BWP)].

As to Claim 56. (New) The communications apparatus of claim 52, wherein the signaling comprises first indication information that instructs whether to perform BWP deactivation, wherein the  instructions further cause the communications apparatus to be configured to deactivate a BWP on which the signaling is located when the first indication information instructs to perform the BWP deactivation [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 57.  (New) The communications apparatus of claim 56, wherein the signaling further comprises second indication information that indicates a second BWP for data transmission, wherein before the communications apparatus deactivates the first BWP, the instructions further cause the communications apparatus to be configured to transmit data on the second BWP [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].




Conclusion
The prior art made of record and not relied upon Lee et al. US 20190103954 in particular the title “Bandwidth Part Activation, Deactivation and Switching” and Sections 0047, 0113; and TANG et al. US 20200280423 are considered pertinent to applicant's disclosure, see PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




November 5, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477